DETAILED ACTION

Contents
Notice of Pre-AIA  or AIA  Status	2
Claim Interpretation	2
Claim Rejections - 35 USC § 103	5
Conclusion	11


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


This action is responsive to applicant’s claim set received on 8/23/19.  Claims 1-20 are currently pending.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “input/output interface … biometric information inputter … biometric information client” in claims 10-19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

           The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimedinvention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Benini (WO 2017044554) in view of Jin et al (KR 10-2016-0086830).  The machine translation of Jin et al (KR 10-2016-0086830) is referred to hereon.
Regarding claim 1, Benini teaches a method, performed by a terminal, of registering biometric information, the method comprising: acquiring a pseudonymous identifier and auxiliary data based on the user's biometric information (see 0049, 0052-0053); and transmitting the pseudonymous identifier and the auxiliary data to the server (see 0049, 0052-0053).  Benini does not teach expressly transmitting a registration request and biometric capability information of the terminal to a server; receiving biometric capability information of the server from the server; acquiring a user's biometric information, based on the biometric capability information of the server.

It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Benini to utilize acquisition based on server info as suggested by Jin.  The suggestion/motivation for doing so would have been to enhance the dynamics of the security enabling fast, accurate, secure identity authentication (see 0005).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Benini, while the teaching of Jin continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result.    It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  
Regarding claims 2-4, Benini with Jin teaches all elements as mentioned above in claim 1.  Benini with Jin does not teach expressly information about at least one biometric technology; and the information about the at least one biometric technology comprises an item of the at least one biometric technology and information about an algorithm performed to obtain a template; information about a biometric technology supported by the terminal, the biometric technology being selected from among biometric technologies supported by the server based on the biometric capability information of the terminal; presenting a plurality of biometric technologies to the user, based on the biometric capability information of the server, 
Jin, in the same field of endeavor, teaches information about at least one biometric technology; and the information about the at least one biometric technology comprises an item of the at least one biometric technology and information about an algorithm performed to obtain a template (see 0081); information about a biometric technology supported by the terminal, the biometric technology being selected from among biometric technologies supported by the server based on the biometric capability information of the terminal (see 0081); presenting a plurality of biometric technologies to the user, based on the biometric capability information of the server, receiving, from the user, an input of selecting one of the plurality of biometric technologies, and34DOCKET NO.: SAMS11-58680PATENT acquiring the user's biometric information based on the selected biometric technology (see 0081).  
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Benini with Jin to utilize acquisition based on server info as suggested by Jin.  The suggestion/motivation for doing so would have been to enhance the dynamics of the security enabling fast, accurate, secure identity authentication (see 0005).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Benini with Jin, while the teaching of Jin continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result.    It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  

Regarding claims 5-6, 9, Benini teaches receiving the server's public key certificate from the server, wherein the server's public key certificate is issued by a certificate authority (see 0050); 
encrypting, based on the public key certificate, the pseudonymous identifier and the auxiliary data with the server's public key, wherein the transmitting of the pseudonymous identifier and the auxiliary data to the server comprises transmitting the encrypted pseudonymous identifier and the encrypted auxiliary data to the server (see 0050); terminal transmits or receives information to or from the server by using a transport layer security channel (see 0096).
Regarding claim 7, Benini with Jin teaches all elements as mentioned above in claim 5.  Benini with Jin does not teach expressly receiving the server's public key certificate from the server, wherein the server's public key certificate is issued by a certificate authority.
Jin, in the same field of endeavor, teaches receiving the server's public key certificate from the server, wherein the server's public key certificate is issued by a certificate authority (see 0081).  
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Benini with Jin to utilize public key certificate as suggested by Jin.  The suggestion/motivation for doing so would have been to enhance the dynamics of the security enabling fast, accurate, secure identity authentication (see 0005).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Benini with Jin, while the teaching of Jin continues to 

Regarding claim 8, Benini teaches encrypting, based on the public key certificate, the pseudonymous identifier, the auxiliary data, and the challenge information by using the server's public key, wherein the transmitting of the pseudonymous identifier and the auxiliary data to the server comprises transmitting the encrypted pseudonymous identifier, the encrypted auxiliary data, and the encrypted challenge information to the server (see 0050).
Regarding claim 10, Benini teaches a terminal for authenticating a user by using biometric information, the terminal comprising: acquire a pseudonymous identifier and auxiliary data based on the biometric information of the user (see 0049, 0052-0053), and transmit the pseudonymous identifier and the auxiliary data to the server via the input/output interface (see 0049, 0052-0053).  Benini does not teach expressly an input/output interface configured to transmit or receive information; a biometric information inputter configured to acquire the biometric information from the user; and a biometric information client, wherein the input/output interface is further configured to: transmit a registration request and biometric capability information of the terminal to a server, and receive biometric capability information of the server from the server to transmit the biometric capability information of the server to the biometric information client, and wherein the biometric information client is configured to: control the biometric information inputter to acquire the biometric information of the user based on the biometric capability information of the server.
Jin, in the same field of endeavor, teaches an input/output interface configured to transmit or receive information (se fig. 4-6); a biometric information inputter configured to acquire the biometric information from the user (see fig. 4-6); and a biometric information client (see fig. 4-6), wherein the 
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Benini to utilize acquisition based on server info as suggested by Jin.  The suggestion/motivation for doing so would have been to enhance the dynamics of the security enabling fast, accurate, secure identity authentication (see 0005).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Benini, while the teaching of Jin continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result.    It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  
Regarding claims 11-18, the claims are analyzed as a terminal that implements the limitations of claims 2-9, respectively (see rejection of claims 2-9).
Regarding claim 19, Benini teaches biometric information client is located in a security region of the terminal and is blocked from external access (see 0030, 0046).
	Regarding claim 20, the claim is analyzed as a method that implements the limitations of claim 1 (see rejection of claim 1).


Conclusion
Claims 1-20 are rejected.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD PARK.  The examiner’s contact information is as follows:
Telephone: (571)270-1576 | Fax: 571.270.2576 | Edward.Park@uspto.gov
For email communications, please notate MPEP 502.03, which outlines procedures pertaining to communications via the internet and authorization.  A sample authorization form is cited within MPEP 502.03, section II.
The examiner can normally be reached on M-F 9-6 CST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EDWARD PARK/
Primary Examiner, Art Unit 2666